Citation Nr: 0933420	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-07 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disability on a direct basis.

2.  Entitlement to service connection for a right knee 
disability on a direct basis and as secondary to service-
connected lumbosacral strain.

3.  Entitlement to a compensable evaluation for service-
connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to March 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision from the 
Regional Office (RO) in New Orleans, Louisiana of the 
Department of Veterans Affairs (VA).

In October 2007, the appellant appeared and testified at a 
video conference hearing before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript is in the record.

In a March 2008 decision, the Board granted another issue in 
full, thereby removing it from appellate status.  See 
Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  
The Board also remanded issues for further development.  
Thereafter, following such development the matter was 
returned to the Board, but prior to adjudication, the Veteran 
requested to be scheduled for a Travel Board hearing in a 
written document from November 2008.  The Veteran canceled 
the hearing in July 2009, prior to it being held, and 
requested Board review of the appeal.  This case is before 
the Board for further consideration.

The Board is classifying the reopened issue of service 
connection for a right knee disorder on a direct basis and 
the newly adjudicated issue of service connection for a right 
knee disorder as secondary to his service-connected lumbar 
spine disorder as a single issue, as both are now subject to 
denovo review.

The Veteran's representative has pointed out in a December 
2008 informal hearing that the October 2008 VA examination 
which included some findings regarding the left knee should 
be treated as an informal claim for an increased rating.  
This matter is referred to the RO to further adjudicate


FINDINGS OF FACT

1.  An April 1994 rating decision denied the Veteran's claim 
for service connection for a right knee disorder on a direct 
basis.  The Veteran was provided notification of the rating 
decision and of his appellate rights later in April 1994; 
however, he did not appeal this determination.

2.  New evidence received since the April 1994 rating 
decision does relate to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision denying service connection 
for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. 
§§ 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 1994 rating decision, and the claim for service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim addressed in this 
decision.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

II. New and Material Evidence

Prior unappealed decisions of the Board and the RO are final.  
38 U.S.C.A. 
§§ 7104, 7105(c) ; 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1104.  
If, however, new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
shall reopen the claim and review the former disposition of 
the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. 38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection was previously denied for a right knee 
disorder on a direct basis in an April 1994 rating decision 
with notice sent the same month.  The basis for the denial 
was that the retropatellar syndrome that was treated in 
service was acute and transitory and resolved without 
residual disability on separation examination.  The rating 
noted that there was a November 1993 record which showed a 
diagnosis of patellofemoral pain syndrome in both knees.  The 
Veteran did not appeal this decision.  He filed his claim to 
reopen in November 2002.

Among the evidence before the RO in April 1994 were the 
service treatment records, which include the February 1986 
entrance examination showing normal lower extremities, with 
the accompanying report of medical history showing no history 
of trick/locked knee, arthritis/rheumatism/bursitis, bone 
joint or other deformity or lameness.  The service record 
treatment records include numerous episodes of treatment for 
left knee complaints with no mention of right knee complaints 
or findings aside from one record from November 1993.  The 
November 1993 record reveals the Veteran was seen for 
complaints of left knee pain, with examination to include 
both knees.  The examination was normal except for crepitus 
bilaterally with patellar tracking and the assessment was 
retropatellar patelloform syndrome (RPPS).  The March 1994 
separation examination revealed normal findings of the lower 
extremities, but the accompanying report of medical history 
revealed the Veteran to check "yes" to a history of having 
trick or locked knee.  The report further elaborated that he 
had trick or locked knee after a run last year.  Which knee 
was involved was not specified and the medical history was 
otherwise negative for arthritis/rheumatism/bursitis, bone 
joint or other deformity or lameness.  

No other medical evidence was before the RO in April 1994.  

Among the evidence submitted after April 1994 were medical 
records from November 1994 to February 1995 which addressed 
respiratory complaints, with no mention of knee problems 
made.  

The report of a July 2003 VA examination submitted after 
April 1994 was generally limited to examination of the back, 
but did note no lower extremity symptoms.  No physical 
examination of the knees was done in this examination report 
or in the August 2003 addendum to this examination.  

Also submitted after April 1994 was an August 2004 VA 
examination of the joints which revealed complaints of a lot 
of crepitus of the right knee.  He indicated that he was told 
that this was due to "wear and tear."  Both knees were said 
to swell from time to time and to lock.  He had clicking and 
popping but no giving way.  X-ray showed mild degenerative 
changes and bony spurs over the tibial tuberosities and 
tibial spine into the patellar.  The diagnosis was mild 
degeneration of both knees and mild degeneration of both 
knees and chondromalacia of the patella.  No opinion was 
given as to whether this was related to the findings shown in 
service.

The Veteran testified at his October 2007 videoconference 
hearing that when in the service, his knees would lock up 
after long runs.  He indicated that he did some 10 K runs 
when he was stationed in Korea and would twist his knees a 
few times.  He testified that he had continuous knee problems 
after the service, and indicated that his right knee 
condition was the same as it was since the service.  He 
described problems with the knees popping frequently and 
swelling up after he got out of the service.  He indicated 
that the swelling has worsened after service.  He testified 
that his treating doctors at the VA would treat him for his 
back disorder and tell him that the Ibuprofen he took for his 
back also helped his knee.  He indicated that he receives all 
his treatment through the VA and that one of the VA doctors 
advised him that his knee problems may be due to the way he 
walks because of his back problems.  

Also received after the April 1994 decision is the report of 
an October 2008 VA examination, which included examination of 
the knees, in addition to the lumbar spine.  This examination 
included review of the claims file, and noted a history of 
bilateral knees locking in 1993 after running.  He was noted 
to have crepitus affecting the right knee, with no other 
significant findings.  Range of motion was 0-140 degrees.  
There was evidence of right knee degenerative joint disease 
(DJD) noted on X-ray.  The examiner did give an opinion that 
was negative regarding whether the Veteran' right knee DJD 
was related to his service-connected back condition, but was 
silent as to whether this condition was directly related to 
service.  Attached to this examination was the October 2008 
X-ray report showing mild degenerative changes involving both 
knees without significant narrowing of the femoral tibial 
joint spaces.  

The Board finds that the additional evidence submitted since 
April 1994 is new and material as it shows lay evidence 
suggesting continuity of right knee symptomatology both 
during and after service.  Specifically, the Veteran's 
testimony from his October 2007 hearing where he reports 
having ongoing symptoms of the right knee after service, and 
has alleged receiving VA treatment in part for this condition 
is new, in that it has not been previously considered.  For 
the limited purpose of determining its materiality to reopen 
the claim, the Veteran's testimony is presumed to be 
credible.  Spalding v. Brown, 10 Vet. App. 6, 10 (1997); 
Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  In this instance the lay evidence suggests a 
continuity of right knee symptoms after service, and could 
potentially be supported by a later medical diagnosis.  

Such evidence, when considered in light of the previous 
evidence, now raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).
38 C.F.R. § 3.156(a).


ORDER

New and material evidence to reopen the Veteran's claim for 
service connection for a right knee disorder has been 
received and the claim is reopened.  To this extent, the 
appeal is granted.


REMAND

As noted above, the claim for entitlement to service 
connection for a right knee disorder was reopened based on 
the submission of new and material evidence.  The Veteran has 
also appealed denials of an increased rating for his service-
connected lumbosacral strain.  A review of the evidence 
reflects that a remand is necessary to address the nature and 
etiology of the claimed right knee disorder, and also to 
address the nature and etiology of the claimed right knee 
disorder as secondary to a service connected lumbar spine 
disability as well as the current level of disability of the 
service-connected lumbar spine disability.

Regarding the right knee disorder, the Board finds that it is 
necessary to obtain additional records as the Veteran has 
alluded to having continuous VA treatment for all his claimed 
conditions in his hearing testimony of October 2007.  Aside 
from some records from the early 1990's which allude to 
breathing problems after he served in Saudi Arabia, none of 
these records have been obtained.  Such records which are in 
the VA's constructive possession, could potentially contain 
evidence relevant to his service connection and increased 
ratings claims.  Regarding the right knee disorder, such 
records could potentially provide medical evidence of 
continuity of symptoms, and the Veteran has also alleged that 
one of his treating VA physicians have linked his right knee 
disorder to the way he walks due to having back problems.  If 
such records are obtained, the Board finds that reexamination 
of the Veteran to ascertain the nature and etiology of his 
claimed right knee disorder should be conducted to include 
review of the additional evidence.  

Regarding the lumbar spine disorder, the Board notes that the 
VA records could also provide additional evidence as to the 
current nature and extent of his service connected lumbar 
spine disorder.  Furthermore, the Veteran's representative 
argues that the VA examination of October 2008 is inadequate 
for purposes of examining the severity of the service-
connected lumbar strain disorder, because the examination 
failed to address the July 2006 MRI of the lumbar spine with 
the most significant finding being acquired spinal stenosis 
at L5-S1 secondary to prominent disc herniation.  The 
representative further pointed out that the RO in the October 
2008 supplemental statement of the case improperly made a 
medical finding when it determined that the degenerative disc 
disease shown on the MRI were not related to his service 
connected lumbar spine disorder, citing Bernard v. Brown 4 
Vet App. 384 (1993) (citing that the VA may not rely on its 
own unsubstantiated medical conclusions).  

The Board notes that while earlier VA examinations from July 
2003 and December 2004 did determine that the Veteran's 
service connected lumbar spine disorder did not include any 
degenerative joint disease or degenerative disc disease, 
based on review of  evidence including X-rays available at 
the time, the examiner in December 2004 is noted to have 
based his opinion that the Veteran had not suffered a more 
severe disability to his lumbar spine than a lumbar strain, 
in part on a MRI from November 2003 that he deemed to show 
less severe pathology than would be expected if such 
pathology dated back to service.  Since these examinations 
were conducted, the July 2006 MRI of the lumbar spine does 
appear to reflect potentially more serious pathology, and 
while the report from this MRI is printed out in the report 
of the most recent VA examination of October 2008, there is 
no opinion as to whether the pathology now shown in this MRI 
is related to his service-=connected lumbar spine disorder.  

Furthermore, the Board notes that even if the examiner 
determines that the Veteran does not suffer an intervertebral 
disc syndrome, unless he is able to clearly separate the 
symptoms of the service connected disorder from any 
nonservice-connected disorder found, the VA will be obligated 
to evaluate all disability as if it where service-connected.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the Veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).  

In brief, the fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

In view of the foregoing this matter is remanded for the 
following action.

1.  The AOJ should request the Veteran to 
provide information about his medical 
treatment for his right knee disorder and 
lumbar spine disorder currently on appeal 
and after obtaining necessary 
authorization, attempt to obtain the 
records of all VA and/or private medical 
treatment for this disorder from 1994 to 
the present.  If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

2.  Following completion of the above, 
the AOJ should schedule the Veteran for 
an orthopedic examination, by an 
appropriate specialist, to determine the 
nature and etiology of the Veteran's 
claimed right knee disorder.  The claims 
folder must be made available to the 
examiner prior to the examination, and 
the examiner should acknowledge such 
review of the pertinent evidence in the 
examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should address the following:

Does the Veteran have any current, 
chronic right knee disorder? If so, is it 
at least as likely as not that any such 
disorder began in service? The findings 
in the service treatment records showing 
treatment for the right knee should be 
addressed in answering this question.  If 
any right knee disorder did not begin in 
service, is it at least as likely as not 
that any such disorder or disorders 
is/are being caused or aggravated beyond 
natural progression by symptoms caused by 
the service-connected lumbar spine 
disorder?

Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

3.  After the completion of the above, 
the AOJ should schedule the Veteran for 
VA orthopedic and neurological 
examinations, by an appropriate 
specialist (s), to determine the severity 
of the Veteran's service-connected spinal 
disorder(s), to include a discussion of 
whether the service-connected lumbar 
spine disorder includes an intervertebral 
disc syndrome.  The claims file should be 
made available to the examiner for review 
of the pertinent evidence prior and 
pursuant to conduction and completion of 
the examination, and the examination 
report must be annotated in this regard.  
After a review of the claims file, it is 
requested that the examiner provide 
explicit responses to the following:

(a) The examiner should address the 
severity of the Veteran's service-
connected spine disorder by recording if 
possible, the range of motion in the 
Veteran's low back observed on clinical 
evaluation and should assess whether the 
low back exhibits any disability to 
include limitation of motion.  In 
addition, the examiner should determine 
whether the Veteran's service-connected 
low back disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should, if feasible, be expressed in 
terms of the degree of functional loss, 
if any, resulting from pain on 
undertaking motion, and the degree, if 
any, of weakened movement, excess 
fatigability, or incoordination.  The 
examiner should provide reasons and bases 
based on medical judgment and facts for 
the opinion.

(b) The examiner should discuss whether 
the Veteran's service-connected lumbar 
spine disorder includes manifestations of 
intervertebral disc syndrome, and if so, 
determine whether the findings are more 
consistent with findings that more 
closely resemble mild intervertebral disc 
syndrome, moderate intervertebral disc 
syndrome with recurring attacks, severe 
intervertebral disc syndrome with 
recurring attacks and intermittent 
relief, or pronounced intervertebral disc 
syndrome, with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, and little 
intermittent relief.  In doing so, the 
examiner must identify the specific 
neurological tests conducted in making 
this determination.  The examiners should 
also identify whether or not the Veteran 
reported any incapacitating episodes 
associated with his back pain, and if so, 
the duration of such episodes.  An 
incapacitating episode is a period of 
acute signs and symptoms that requires 
bed rest prescribed by a physician and 
treatment by a physician.  If the service 
connected lumbar spine disorder is not 
manifested as an intervertebral disc 
syndrome, but rather as a lumbar strain, 
the examiner should report whether it 
more closely resembles a lumbosacral 
strain with muscle spasm on extreme 
forward bending, loss of lateral spine 
motion, unilateral, in the standing 
position or a severe lumbosacral strain 
with a listing of the whole spine to the 
opposite side, positive Goldthwaite' s 
sign, marked limitation of forward 
bending in a standing position, loss of 
lateral motion with osteoarthritic 
changes or narrowing with irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion.  Any 
symptomatology that is deemed not due to 
the service connected lumbar spine 
disability should be separated from that 
of the service-connected disability and 
if the examiner is unable to do so, that 
examiner should so state.  The examiner 
should provide reasons and bases based on 
medical judgment and facts for this 
opinion.

(c) Thereafter, if the examiner 
determines that the Veteran has an 
intervertebral disc syndrome due to his 
service connected lumbar spine disorder, 
or if the examiner is unable to separate 
the symptoms of the service connected 
lumbar spine disorder from the 
nonservice-connected lumbar spine 
disorder, the examiner should provide an 
opinion as to the nature and etiology of 
all neurological manifestations found, to 
include extremity involvement, 
genitourinary and any other neurological 
involvement and ascertain whether any or 
all neurological findings are related to 
the Veteran's service-connected spine 
disability.  The discussion should 
address the causes of the neurological 
manifestations to include whether it is 
at least as likely as not that any 
manifestations shown are related to a 
service-connected spine disorder.  The 
neurological examiner should report 
whether the service-connected spinal 
disability results in neuritis, 
neuralgia, or partial or complete 
paralysis of any nerve that has been 
shown to be affected by this disability.  
The examiner should describe the severity 
of such symptomatology, as well as the 
area and function affected.  The opinion 
should contain comprehensive rationale 
based on sound medical principles and 
facts.

4.  Following completion of the above, 
the AOJ should re-adjudicate the 
Veteran's claims.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to cooperate by reporting for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


